internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-114094-99 date december legend trust decedent a b c d e f g h i grandson granddaughter grandson granddaughter j court plr-114094-99 k l company dear sir or madam in a letter dated date you requested rulings concerning the income and generation-skipping_transfer gst tax consequences of dividing the trust a grandfathered trust this letter responds to your request the information submitted and the representations made are summarized as follows the trust was created under article ninth of decedent’s will dated a as amended by a first codicil dated b and as further amended by a second codicil dated c decedent’s will was admitted to probate on d article ninth of decedent’s will provides that the trust is to continue during the lives of decedent’s wife spouse and of all of those descendants of decedent who are living at the time of decedent’s death and for e years after the death of that one of those descendants of decedent living at the time of decedent’s death who dies last unless prior to the expiration of the e years decedent’s issue becomes extinct in which event the trust term is to terminate upon the extinction of the issue or upon spouse’s death whichever event happens last article ninth paragraph of decedent’s will provides that if spouse is living and if and whenever there is no issue of decedent living the trustees are to pay over quarterly or more often if convenient all of the net_income of the trust to spouse article ninth paragraph of decedent’s will provides that if spouse is living and there is any issue of decedent living the trustees are to pay over f of the net_income to spouse and are to pay the remaining g and if and whenever spouse is dead and there is issue of decedent living all the net_income during the continuance of the trust as follows a if and as long as both decedent’s children are living in equal shares between them b if and when one child only is living and there is no issue of the deceased child living to the living child c if and whenever either child of decedent is dead leaving issue then living and the other child is living to divide the income so to be paid into as many plr-114094-99 shares as there are from time to time grandchildren of decedent living or deceased leaving issue then living and so to pay over to decedent’s living children as many of the shares as there are from time to time children of the child living or deceased leaving issue then living or h of the income whichever amount is greater and to pay the remainder of the income in equal shares to and among the children of the deceased child of decedent from time to time living and the issue by right of representation from time to time living of any deceased child of the deceased child of decedent d if and whenever neither of decedent’s children is living then to pay the income in equal shares to and among all decedent’s grandchildren per capita and not per stirpes from time to time living and the issue by right of representation from time to time living of any deceased grandchild paragraph of article ninth of decedent’s will further provides that any sums that would be payable under clauses c and d of sec_2 of article ninth of decedent’s will to any minor are to be applied by the trustees to the maintenance education and support of the minor in such manner as they from time to time think fit with power in their discretion to withhold any income not in their judgment necessary or desirable to be so used and accumulate the same and thereafter in their discretion so to use the same or pay to over to the minor when of age or to hold and deal with the same as hereinafter provided in paragraph of article ninth of decedent’s will with the same powers and discretion paragraph article ninth of decedent’s will provides that e years after the death of spouse or of that one of decedent’s lineal_descendants living at the time of decedent’s death who dies last whichever event last occurs after making provision for the support of any annuity or annuities charged on the trust not then fallen the trustees are to pay over and distribute the principal then remaining of the trust fund together with any accumulations of income therefrom then in their hands to and among decedent’s grandchildren then living and the issue then living of all grandchildren then dead leaving issue each grandchild to take an equal share per capita and not per stirpes and the issue then living of each deceased grandchild to take by right of representation the share that the deceased grandchild would have taken if then living article ninth paragraph of decedent’s will provides that in case and whenever any child or more remote issue of decedent dies leaving issue to whom any income is payable and also leaving a surviving husband or wife the trustees have the uncontrolled discretion to be exercised from time to time to pay as long as they think fit to the surviving husband or wife during his or her life or until the termination of the trust any part not exceeding i of the net_income from time to time payable to the issue of the deceased plr-114094-99 paragraph of article ninth of decedent’s will authorizes the trustees in their discretion to accumulate such part as they from time to time think fit of any income at any time payable under decedent’s will to a person under e years of age any income so accumulated is to be held for the benefit of the particular person who was entitled to the income and on his or her death for the benefit of the person or persons who become entitled to the share that the individual would have received if living and the net_income of any such accumulation is to be paid accordingly on the final distribution the accumulation is to be paid over to the person or persons to whom the income thereof is then payable the trustees further are authorized as to any income accumulated at their discretion at any time or from time to time thereafter to pay all or that part or parts as they think fit of the accumulation to or for the benefit of the person or persons to whom the income thereof is at the time payable article ninth paragraph of decedent’s will authorizes the trustees subject_to the approval of spouse if living and competent to act and otherwise in their discretion or at spouse’s request in writing if they approve the request anything contained in the trust notwithstanding after any child or more remote issue of decedent to whom any income is for the time being payable has reached the age of e years to pay to him or her that part of the principal as in the opinion of the trustees is necessary for the comfortable maintenance and support of that person and to make the payments whenever and as often as in the their opinion the circumstances require any payments made under the provisions of this paragraph are to be charged against and deducted from that share of the principal to the income of which the beneficiary is then entitled and in no event is to exceed in the aggregate that proportionate part of the fund the income of which at the time the advance is made is payable to or for the benefit of the beneficiary nor exceed in the aggregate i after each such advance the proportion of the income of the trust payable to or for the benefit of the beneficiary is to be reduced according to the proportion that the amount_paid bears to the whole fund spouse and decedent’s children are deceased there currently are grandchildren of decedent surviving grandson granddaughter and grandson decedent’s fourth grandchild granddaughter recently died survived by j children the principal of the trust currently is being held for the benefit of grandson granddaughter grandson and the children of granddaughter granddaughter grandson and the children granddaughter all reside in the united_states while grandson and his issue reside abroad there has been disagreement among the beneficiaries residing in the united_states and the beneficiaries residing outside of the united_states as to the management of the trust assets granddaughter who currently serves as the individual co-trustee of the trust wishes to resign although granddaughter grandson and the children of granddaughter desire that an individual trustee continue to act with the corporate trustee grandson and his issue do not wish an american individual to administer assets held for their benefit in order to resolve this disagreement the trustees have plr-114094-99 petitioned the court to divide the trust into two separate trusts trust a for the benefit of granddaughter and her issue grandson and his issue and the children of granddaughter and their issue and trust b for the benefit of grandson and his issue trust a will receive k of the principal and accrued income of the trust on the date of the division and trust b will receive the remaining l the division of the assets will be based on the fair_market_value of the assets on the date of division the division of assets will be made pro_rata to the extent possible where a pro_rata division is not possible the asset or assets will be sold and the proceeds divided pro_rata trust a and trust b will be administered under the terms of article ninth of decedent’s will except that the income and principal of trust a will be payable solely to and among granddaughter and her issue grandson and his issue and the children of granddaughter who will receive collectively the income previously payable to granddaughter and their issue the income and principal of trust b will be payable solely to and among grandson and his issue in the event that prior to termination there is a failure of issue in any one of the four lines of descent the share of the principal allocable to that line will be reallocated pro_rata for the benefit of the surviving members of the other three lines of descent each of trust a and trust b will terminate e years after the death of the survivor of the issue of decedent who were living at his death the company the current corporate trustee of the trust will continue to serve as a trustee of trust a and trust b granddaughter will resign as individual co- trustee the trustees have petitioned the court to have a new individual co-trustee appointed for trust a no co-trustee will be appointed to act with the company as trustee of trust b it is represented that the terms of the trust have never been modified and no additions actual or constructive have been made to it since its initial funding you have requested the following rulings the trust is not subject_to the gst tax pursuant to b a of the tax_reform_act_of_1986 the proposed division of the trust into trust a and trust b will not cause either trust a or trust b or future distributions from trust a or trust b to be subject_to the gst tax granddaughter’s resignation as co-trustee the appointment of a new individual co-trustee for trust a and the appointment of no individual co-trustee for trust b will not cause trust a or trust b to be subject_to the gst tax plr-114094-99 the proposed division of the trust into trust a and trust b will not result in the realization of gain_or_loss under sec_1001 of the internal_revenue_code rulings no and sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in the trust and plr-114094-99 ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person the trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below decedent’s generation the trust however has been exempt from the gst tax pursuant to sec_26_2601-1 because it was irrevocable on date and there have been no additions to it since that date you have requested a ruling that the proposed division of the trust into trust a and trust b will not cause either trust a or trust b or future distributions from trust a or trust b to be subject_to the gst tax in addition you have requested a ruling that the resignation of the co-trustee the appointment of a new individual co-trustee for trust a and the appointment of no individual co-trustee for trust b will not cause trust a or trust b to be subject_to the gst tax an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax a trust's exemption from the gst tax is not affected however by amendments relating to the administration of a_trust based on the information submitted and the representations made we conclude that the interests of the income beneficiaries under the proposed division of the trust into trust a and trust b will remain the same in addition the timing of the termination of trust a and trust b will remain the same consequently the value of the income or corpus interest of each beneficiary will not change materially as a result of the division of the trust therefore the proposed division of the trust into trust a and trust b will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in addition the resignation of the co-trustee the appointment of a new individual co-trustee for trust a and the appointment of no individual co-trustee for trust b relate to the administration of the trust and will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust accordingly the proposed division of the trust into trust a and trust b will not cause either trust a or trust b or future distributions from trust a or trust b to be subject_to the gst tax we further conclude that the resignation of the co-trustee the appointment of a new individual co-trustee for trust a and the appointment of no individual co-trustee for trust b relate to the administration of trusts and therefore will not cause trust a or trust b to be subject_to the gst tax ruling no plr-114094-99 sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or extent is treated as income or loss sustained 499_us_554 concerns whether a sale_or_exchange results in realization of gain_or_loss under sec_1001 in that case a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgage loans were considered substantially identical by the agency that regulated the financial_institution the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in a sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent u s pincite the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and therefore that the taxpayer realized losses when it exchanged the loans id pincite in this case there is no material difference between the interests of the grandchildren or their issue before and after the proposed division because after they exchange their interests in the trust for interests in trust a or trust b they will not enjoy any legal entitlements that are different in_kind or extent from before the exchange under the terms of the trusts both before and after the exchange all of the income of the trust property is payable in equal shares to the decedent’s grandchildren or their issue per capita similarly both before and after the exchange the principal is to be paid over in equal shares per capita to the decedent’s grandchildren or their issue e years after the death of the survivor of spouse or decedent’s descendants living on the date of the decedent’s death moreover if there is a failure of one line of descent before trust a and trust b terminate the share of principal allocable to the failed line will be reallocated pro_rata to the other three lines of descent in addition the trustees plan to distribute the assets to trust a and trust b on a pro_rata basis but where this is not possible the trustees may distribute some of the assets on a non-pro rata basis because the terms of the trust give the trustees power plr-114094-99 to make non-pro rata distributions the proposed transaction will not be treated as pro_rata distributions followed by an exchange of assets among the beneficiaries compare revrul_69_486 1969_2_cb_159 therefore based on the information submitted and the representations made we conclude the proposed division of the trust into trust a and trust b will not result in the realization of gain_or_loss to any of the trusts or beneficiaries under sec_1001 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
